Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in Instant Application.
Claim(s) 1-10 and 12-17 is/are amended.
No claims are new or cancelled.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Application No. CN201810045407.4 filed 07-17-2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09-25-2020, 11-10-2020 and 03-05-2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Interpretation/Analysis 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:

“a processing module, configured to determine…” of claim 10.
“a processing module, configured to update…” of claim 12.
“a processing module, configured to activate…” of claim 13.

“a processing module configured to determine that..” 
“a processing module configured to determine version information…”
“a processing module configured to determine, based on the version information…”
“a processing module configured to initiate, for a virtualized network function…” of claim 16, the 4 separate functional limitations.

“the processing module is further configured to determine that the NFVI is upgraded…”
“the processing module is further configured to determine that the NFVI is not upgraded…” of claim 17.

“the processing module is further configured to add information about….” of claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0316559 issued to Thulasi et al. in view of US Patent Publication No. 2017/0249136 issued to Anand et al.

Regarding claim 1, Thulasi teaches a driver upgrade method, comprising: 
receiving, by a network functions virtualization management and orchestration (MANO) (¶24, NFV orchestrator 250), first information from a virtualized network function (VNF) during an upgrade of the VNF (¶31-32, template based orchestration capabilities at the virtual infrastructure layer), the first information indicating version information of the VNF after the upgrade (¶34-35, NFV orchestrator 250retrieves latest version);
determining, by the MANO, that a network functions virtualization infrastructure (NFVI) is not upgraded (¶33-35, ensures deployments are aligned and in compliance); and 
sending, by the MANO, second information to the VNF, the second information indicating to the VNF not to upgrade a virtual function (VF) installed in the VNF (¶35, NFV orchestrator 240 utilizes the Upgrade VNF 318 to verify the deployment and upgradeability of VNF "X" 322 before making changes for target tenants, determining upgradeability is the second information for not upgrading).
Thulasi does not explicitly indicate that the integrated VNF includes an upgrade VF driver.
Anand teaches that a VNF can include upgrading a VF driver (¶41, where the virtual adapter driver is upgraded based upon virtual network image provided by the hypervisor-host for updating firmware images of driver).
Therefore is would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thulasi’s managing virtual network functions with Anand’s firmware management of SR-IOV adapter drivers in the same field of endeavor to improve the system of Thulasi to not include an upgraded VF driver.  The suggestion that the VF drivers are part of the VNF components and when integrated would be used to support operations of the VF driver which does not get upgraded to ensure VNF can run properly (Thulasi, see ¶33-35).

Regarding claim 4, Thulasi teaches a driver upgrade method, comprising: 
sending, by a virtualized network function VNF, first information to a network functions virtualization management and orchestration (MANO) during an upgrade of the VNF, the first information indicating version information of the VNF after the upgrade (¶31-32, built image of VNF for an upgrade is sent to NFV orchestrator); 
receiving, by the VNF, second information from the MANO, the second information indicating to the VNF not to upgrade a virtual function VF driver installed in the VNF (¶31, orchestrator manages and creates VNF deployment; ¶35, orchestrator utilizes upgrade VNF to verify deployment and upgradeability); and 
activating, by the VNF, a first version of the VF driver based on the second information, wherein the first version is a version of the VF driver before the VF driver is upgraded (¶35, integration server 314 creates a new VNF using the previous version of the template 304 and updates the VNF using the latest version of the template).
Thulasi does not explicitly indicate that the integrated VNF includes an upgrade VF driver.
Anand teaches that a VNF can include upgrading a VF driver (¶41, where the virtual adapter driver is upgraded based upon virtual network image provided by the hypervisor-host for updating firmware images of driver).
Therefore is would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thulasi’s managing virtual network functions with Anand’s firmware management of SR-IOV adapter drivers in the same field of endeavor to improve the system of Thulasi to not include an upgraded VF driver.  The suggestion that the VF drivers are part of the VNF components and when integrated would be used to support operations of the VF driver which does not get upgraded to ensure VNF can run properly (Thulasi, see ¶33-35).

Regarding claim 7, Thulasi teaches using a MANO to communicate with NFV instances (¶31).  
Thulasi does not explicitly indicate determining that a physical function (PF) driver installed in a network functions virtualization infrastructure (NFVI) is upgraded and determining version information of the PF driver after the upgrade and determining, by the MANO based on the version information of the PF driver after the upgrade, that a virtual function (VF) driver installed in a virtualized network function (VNF) should be upgraded to a first version. 
However, Anand teaches a physical function (PF) driver is upgraded and determining version information of the PF driver after the upgrade (¶31, adjunct partition (202, 208) may be responsible for determining when an update of firmware is ready for the SR-IOV adapter coupled to the adjunct partition. To that end, each adjunct partition (202, 208) may execute an SR-IOV driver which compares the hypervisor-hosted firmware image (250) to a firmware image (252, 254) installed on the SR-IOV adapter (238, 240) associated with the adjunct partition);
version information of the PF driver after the upgrade, that a virtual function (VF) driver installed (¶31, comparison meets predefined update criteria, the SR-IOV driver may update the firmware image of the SR-IOV adapter associated with the adjunct partition with the hypervisor-hosted firmware image); and 
(¶29-32, predefined criteria defines which version updates and executed by the driver adapter); and 
include upgrading a VF driver (¶41, where the virtual adapter driver is upgraded based upon virtual network image provided by the hypervisor-host for updating firmware images of driver).
Therefore is would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thulasi’s managing virtual network functions using a MANO which is upgrading VNFs with Anand’s firmware management of SR-IOV adapters and  a single hypervisor updated VFs based on upgraded PFs in the same field of endeavor to improve the MANO of Thulasi in order to determine predefined update criteria to specify different instances in which the firmware of an SR-IOV adapter is to be updated with a firmware version hosted by the hypervisor (Anand, see ¶32).

Regarding claim 10, Thulasi teaches a network functions virtualization management and orchestration (MANO), comprising: 
a transceiver, configured to receive first information from a virtualized network function (VNF) during an upgrade of the VNF (¶31-32, template based orchestration capabilities at the virtual infrastructure layer), the first information indicating version information of the VNF after the upgrade (¶34-35, NFV orchestrator 250retrieves latest version); and 
a processing module, configured to determine that a network functions virtualization infrastructure (NFVI) is not upgraded (¶33-35, ensures deployments are aligned and in compliance),
wherein the transceiver is further configured to send second information to the VNF, the second information indicating to the VNF not to upgrade a virtual function (VF) driver installed in the VNF (¶35, NFV orchestrator 240 utilizes the Upgrade VNF 318 to verify the deployment and upgradeability of VNF "X" 322 before making changes for target tenants, determining upgradeability is the second information for not upgrading). 
Thulasi does not explicitly indicate a VNF can include upgrading a VF driver.
Anand teaches that a VNF can include upgrading a VF driver (¶41, where the virtual adapter driver is upgraded based upon virtual network image provided by the hypervisor-host for updating firmware images of driver).
Therefore is would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thulasi’s managing virtual network functions with Anand’s firmware management of SR-IOV adapter drivers in the same field of endeavor to improve the system of Thulasi to not include an upgraded VF driver.  The suggestion that the VF drivers are part of the VNF components and when integrated would be used to support operations of the VF driver which does not get upgraded to ensure VNF can run properly (Thulasi, see ¶33-35).

Regarding claim 13, Thulasi teaches a virtualized network function (VNF) manager (¶40, management of SR-IOV adapters), comprising: 
a transceiver, configured to send first information to a network functions virtualization management and orchestration (MANO) during an upgrade of the VNF, the first information indicating version information of the VNF after the upgrade (¶31-32, built image of VNF for an upgrade is sent to NFV orchestrator), and 
to receive second information from the MANO, the second information indicating to the VNF not to upgrade a virtual function (VF) driver installed in the VNF (¶31, orchestrator manages and creates VNF deployment; ¶35, orchestrator utilizes upgrade VNF to verify deployment and upgradeability); and 
a processing module, configured to activate a first version of the VF driver based on the second information, wherein the first version is a version before the VF driver is upgraded (¶35, integration server 314 creates a new VNF using the previous version of the template 304 and updates the VNF using the latest version of the template). 
Thulasi does not explicitly indicate that the integrated VNF includes an upgrade VF driver.
Anand teaches that a VNF can include upgrading a VF driver (¶41, where the virtual adapter driver is upgraded based upon virtual network image provided by the hypervisor-host for updating firmware images of driver).
Therefore is would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thulasi’s managing virtual network functions with Anand’s firmware management of SR-IOV adapter drivers in the same field of endeavor to improve the system of Thulasi to not include an upgraded VF driver.  The suggestion that the VF drivers are part of the VNF components and when integrated would be used to support operations of the VF driver which does not get upgraded to ensure VNF can run properly (Thulasi, see ¶33-35).

Regarding claim 16, Thulasi teaches a network functions virtualization management and orchestration (MANO) (¶31). 
Thulasi does not explicitly indicate  determine that a physical function (PF) driver installed in a network functions virtualization infrastructure (NFVI) is upgraded; determine version information of the PF driver after the upgrade; determine, based on the version information of the PF driver after the upgrade, that a virtual function (VF) driver should be upgraded to a first version of the VF driver; and initiate, for a virtualized network function (VNF), an operation of upgrading the VF driver installed in the VNF to the first version and a VNF can include upgrading a VF driver.
However, Anand teaches determine that a physical function (PF) driver is upgraded (¶31, adjunct partition (202, 208) may be responsible for determining when an update of firmware is ready for the SR-IOV adapter coupled to the adjunct partition. To that end, each adjunct partition (202, 208) may execute an SR-IOV driver which compares the hypervisor-hosted firmware image (250) to a firmware image (252, 254) installed on the SR-IOV adapter (238, 240) associated with the adjunct partition);
determine version information of the PF driver after the upgrade (¶31, comparison meets predefined update criteria, the SR-IOV driver may update the firmware image of the SR-IOV adapter associated with the adjunct partition with the hypervisor-hosted firmware image); 
determine, based on the version information of the PF driver after the upgrade, that a virtual function (VF) driver should be upgraded to a first version of the VF driver (¶32, update the firmware of an SR-IOV adapter when the version of the firmware hosted by the hypervisor is newer than the version of the firmware currently installed on the network adapter. In some embodiments, the predefined update criteria may specify that an adjunct partition update the firmware of an SR-IOV adapter when the version of the firmware hosted by the hypervisor is different than the version of the firmware currently installed on the network adapter. In such an embodiment, roll-back of firmware from a newer version to a previous version is possible); and
initiate, an operation of upgrading the driver to the first version (¶12, use of VNFs also avoids the cost and complexities of designing and installing unique hardware appliances for each NF; ¶36, orchestration templates are created and managed by orchestrator to invoke appropriate templates); and
include upgrading a VF driver (¶41, where the virtual adapter driver is upgraded based upon virtual network image provided by the hypervisor-host for updating firmware images of driver).
Therefore is would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thulasi’s managing virtual network functions using a MANO which is upgrading VNFs with Anand’s firmware management of SR-IOV adapters and  a single hypervisor updated VFs based on upgraded PFs in the same field of endeavor to (Anand, see ¶32).

Regarding claim 2, Thulasi teaches the method according to claim 1, further comprising, before the receiving of the first information, uploading, by the MANO, a new version of an image file to the VNF, wherein the VF driver is not embedded in the new version of the image file (¶35, invocation by NFV orchestrator 250, the integration server 314 creates a new VNF using the previous version of the template 304 and updates the VNF using the latest version of the template).

Regarding claim 3, Thulasi teaches the method according to claim 1, further comprising, after the receiving of the first information, updating, by the MANO, a matching relationship between a virtualized network function descriptor (VNFD) and the VNF, wherein the VNFD matches the VNF in the updated matching relationship (¶35-37 further teaches the use of VNFD to maintain versions and deployments).

Regarding claim 5, Thulasi teaches the method according to claim 4, wherein the second information carries information about a second version, the second version is a version of a physical function PF driver installed in an NFVI, and the activating, by the VNF, of the first version of the VF driver comprises: 
determining, by the VNF, the first version that is in one or more versions of the VF driver and that matches the second version (¶33, orchestration template 304(1) may be created by NFV orchestrator 250 based on a data model for the VNF 322, or built by a different element absorbed into the NFV orchestrator 250 to create the data model. The template 304(1) is passed to VIM 254, as represented by template 304(2), and is then submitted to the source reviewer 312 of the integration VNF); and 
activating, by the VNF, the first version of the VF driver (¶35, integration server 314 creates a new VNF using the previous version of the template 304 and updates the VNF using the latest version of the template).

Regarding claim 6, Thulasi teaches the method according to claim 4, further comprising, before the sending of the first information, receiving, by the VNF, a new version of an image file from the MANO, wherein the VF driver is not embedded in the new version of the image file (¶35, invocation by NFV orchestrator 250, the integration server 314 creates a new VNF using the previous version of the template 304 and updates the VNF using the latest version of the template).

Regarding claim 8, Thulasi teaches the method according to claim 7, wherein the determining, by MANO (¶31, NFV-Orchestration layer, and VIM 254 provides template-based orchestration capabilities at the Virtual Infrastructure layer. System 300 according to one example defines the change control process for VNFs and streamlines the deployment of VNFs and their subsequent upgrades. In one example, VNF deployments are orchestrated through orchestration templates created and/or managed by NFV orchestrator).
Thulasi does not explicitly indicate that the NFVI is upgraded.
However, Anand teaches that the NFVI is upgraded (¶31, adjunct partition (202, 208) may be responsible for determining when an update of firmware is ready for the SR-IOV adapter coupled to the adjunct partition. To that end, each adjunct partition (202, 208) may execute an SR-IOV driver which compares the hypervisor-hosted firmware image (250) to a firmware image (252, 254) installed on the SR-IOV adapter (238, 240) associated with the adjunct partition. If the comparison meets predefined update criteria, the SR-IOV driver may update the firmware image of the SR-IOV adapter associated with the adjunct partition with the hypervisor-hosted firmware image); or
determining, by the MANO, that the NFVI is not upgraded, but the PF driver is upgraded. 
Therefore is would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thulasi’s managing virtual network functions with Anand’s firmware management of SR-IOV adapter drivers in the same field of endeavor to improve the system of Thulasi to not include an upgraded VF driver.  The suggestion that the VF drivers are part of the VNF components and when integrated would be used to support operations of the VF driver which does not get upgraded to ensure VNF can run properly (Thulasi, see ¶33-35).

Regarding claim 9, Thulasi teaches the method according to claim 7, further comprising adding, by the MANO, information about the first version to a virtualized network function descriptor VNFD (¶35-37 additionally indicates the use of a VNFD).

Regarding claim 11, Thulasi teaches the MANO according to claim 10, wherein the transceiver is further configured to: 
before receiving the first information from the VNF, upload a new version of an image file to the VNF, wherein the VF driver is not embedded in the new version of the image file (¶35, invocation by NFV orchestrator 250, the integration server 314 creates a new VNF using the previous version of the template 304 and updates the VNF using the latest version of the template)

Regarding claim 12, Thulasi teaches the MANO according to claim 10, wherein the processing module is further configured to, after the transceiver receives the first information from the VNF, update a matching relationship between a virtualized network function descriptor (VNFD) and the VNF, wherein the VNFD matches the VNF in the updated matching relationship (¶35-37 additionally indicates the use of a VNFD).

Regarding claim 14, Thulasi teaches the VNF manager according to claim 13, wherein the second information carries information about a second version, the second version is a version of a physical function (PF) driver installed in an NFVI (¶33, orchestration template 304(1) may be created by NFV orchestrator 250 based on a data model for the VNF 322, or built by a different element absorbed into the NFV orchestrator 250 to create the data model. The template 304(1) is passed to VIM 254, as represented by template 304(2), and is then submitted to the source reviewer 312 of the integration VNF), and 
wherein the processing module activates the first version after determining that the first version that is in one or more versions of the VF driver matches the second version (¶35, integration server 314 creates a new VNF using the previous version of the template 304 and updates the VNF using the latest version of the template).

Regarding claim 15, Thulasi teaches the VNF manager according to claim 13, wherein the transceiver is further configured to, before sending the first information to the MANO, receive a new version of an image file from the MANO, wherein the VF driver is not embedded in the new version of the image file (¶35, invocation by NFV orchestrator 250, the integration server 314 creates a new VNF using the previous version of the template 304 and updates the VNF using the latest version of the template). 

Regarding claim 17, Thulasi teaches the MANO (¶31, NFV-Orchestration layer, and VIM 254 provides template-based orchestration capabilities at the Virtual Infrastructure layer. System 300 according to one example defines the change control process for VNFs and streamlines the deployment of VNFs and their subsequent upgrades. In one example, VNF deployments are orchestrated through orchestration templates created and/or managed by NFV orchestrator).
Thulasi does not explicitly indicate that the NFVI is upgraded.
However, Anand teaches determine that the NFVI is upgraded (¶31, adjunct partition (202, 208) may be responsible for determining when an update of firmware is ready for the SR-IOV adapter coupled to the adjunct partition. To that end, each adjunct partition (202, 208) may execute an SR-IOV driver which compares the hypervisor-hosted firmware image (250) to a firmware image (252, 254) installed on the SR-IOV adapter (238, 240) associated with the adjunct partition. If the comparison meets predefined update criteria, the SR-IOV driver may update the firmware image of the SR-IOV adapter associated with the adjunct partition with the hypervisor-hosted firmware image); or 
determine that the NFVI is not upgraded, but the PF driver is upgraded. 
Therefore is would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thulasi’s managing virtual network functions with Anand’s firmware management of SR-IOV adapter drivers in the same field of endeavor to improve the system of Thulasi to not include an upgraded VF driver.  The suggestion that the VF drivers are part of the VNF components and when integrated would be used to support operations of the VF driver which does not get upgraded to ensure VNF can run properly (Thulasi, see ¶33-35).

Regarding claim 18, Thulasi teaches the MANO according to claim 16, wherein the processing module is further configured to: 
add information about the first version to a virtualized network function descriptor VNFD  (¶35-37 additionally indicates the use of a VNFD).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-270-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458